Case 18-12017-mdc         Doc 24Filed 10/11/18 Entered 10/11/18 15:37:10               Desc Main
                               Document      Page 1 of 4
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
MARGARET R. BROWN                                              BK. No. 18-12017-mdc
A/K/A MARGARET R CAPONE                                  :
                    Debtor                               :     Chapter No. 13
                                                         :
DEUTSCHE BANK NATIONAL TRUST                             :
COMPANY, AS TRUSTEE FOR AMERIQUEST                       :
MORTGAGE SECURITIES INC., QUEST                          :
TRUST 2005-X2, ASSET BACKED                              :     11 U.S.C. §362 and §1301
CERTIFICATES, SERIES 2005-X2                             :
                       Movant                            :
                  v.                                     :
MARGARET R. BROWN                                        :
A/K/A MARGARET R CAPONE                                  :
SCOTT A. BROWN
                       Respondents

  MOTION OF DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
    AMERIQUEST MORTGAGE SECURITIES INC., QUEST TRUST 2005-X2, ASSET
  BACKED CERTIFICATES, SERIES 2005-X2 FOR RELIEF FROM AUTOMATIC STAY
   AND CO-DEBTOR STAY UNDER §362 AND §1301 PURSUANT TO BANKRUPTCY
                         PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and Co-Debtor Stay and leave to foreclose on its mortgage

on real property owned by Debtors MARGARET R. BROWN A/K/A MARGARET R CAPONE

AND NON-FILING CO-DEBTOR SCOTT A. BROWN.

               1.      Movant is DEUTSCHE BANK NATIONAL TRUST COMPANY, AS

TRUSTEE FOR AMERIQUEST MORTGAGE SECURITIES INC., QUEST TRUST 2005-X2,

ASSET BACKED CERTIFICATES, SERIES 2005-X2.

               2.      Debtors, MARGARET R. BROWN A/K/A MARGARET R CAPONE AND

NON-FILING CO-DEBTOR SCOTT A. BROWN, are the owners of the premises located at 323

MERCY ST, PHILADELPHIA, PA 19148, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of
Case 18-12017-mdc          Doc 24    Filed 10/11/18 Entered 10/11/18 15:37:10              Desc Main
                                     Document       Page 2 of 4
Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of September 20, 2018, Debtor has failed to tender post-petition mortgage

payments for the months of May 2018 through September 2018. The monthly payment amount for the

months of May 2018 through September 2018 is $994.45, less suspense in the amount of $572.23, for

a total amount due of $4,400.02. The next payment is due on or before October 1, 2018, in the amount

of $994.45. The following fees and costs have been incurred since bankruptcy filing: Bankruptcy Fee

in the amount of $250.00, Bankruptcy Fee in the amount of $500.00, Bankruptcy Fee in the amount of

$500.00, and Bankruptcy Fee in the amount of $150.00.

               8.      Movant additionally seeks relief from the co-debtor stay under 1301 (c) (if

applicable) in the instant case, as the continuation of the co-debtor stay causes irreparable harm to the

Movant. Movant may be barred from moving forward with its state court rights under the terms of the

mortgage without relief from the co-debtor stay.

               9.      Movant, DEUTSCHE BANK NATIONAL TRUST COMPANY, AS

TRUSTEE FOR AMERIQUEST MORTGAGE SECURITIES INC., QUEST TRUST 2005-X2,

ASSET BACKED CERTIFICATES, SERIES 2005-X2, requests the Court award reimbursement in

the amount of $1,031.00 for the legal fees and costs associated with this Motion.

               10.     Movant has cause to have the Automatic Stay and Co-Debtor Stay terminated

as to permit Movant to complete foreclosure on its mortgage.

               11.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               12.     OCWEN LOAN SERVICING, LLC services the underlying mortgage loan

and note for the property referenced in this Motion for Relief for DEUTSCHE BANK NATIONAL

TRUST COMPANY, AS TRUSTEE FOR AMERIQUEST MORTGAGE SECURITIES INC.,
Case 18-12017-mdc          Doc 24
                           Filed 10/11/18 Entered 10/11/18 15:37:10 Desc Main
                           Document     Page 3 of 4
QUEST TRUST 2005-X2, ASSET BACKED CERTIFICATES, SERIES 2005-X2 (the noteholder)

and is entitled to proceed accordingly. Should the Automatic Stay be lifted and/ or set aside by Order

of this Court or if this case is dismissed or if the debtor obtains a discharge and a foreclosure action is

commenced or recommenced, said foreclosure action will be conducted in the name of DEUTSCHE

BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR AMERIQUEST MORTGAGE

SECURITIES INC., QUEST TRUST 2005-X2, ASSET BACKED CERTIFICATES, SERIES 2005-

X2 (the noteholder). DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR

AMERIQUEST MORTGAGE SECURITIES INC., QUEST TRUST 2005-X2, ASSET BACKED

CERTIFICATES, SERIES 2005-X2 (the noteholder) has the right to foreclose because Noteholder is

the original mortgagee or beneficiary or assignee of the security instrument for the referenced loan.

Noteholder directly or through an agent has possession of the promissory note and the promissory note

is either made payable to Noteholder or has been duly endorsed.

                WHEREFORE, Movant respectfully requests that this Court enter an Order;

                a.      modifying the Automatic Stay under Section 362 with respect to 323 MERCY

ST, PHILADELPHIA, PA 19148 (as more fully set forth in the legal description attached to the

Mortgage of record granted against the Premises), as to allow Movant, its successors and assignees, to

proceed with its rights under the terms of said Mortgage; and

                b.      Granting relief from any co-debtor stay (if applicable); and

                c.      Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable
Case 18-12017-mdc        Doc 24    Filed 10/11/18 Entered 10/11/18 15:37:10                Desc Main
                                   Document     Page 4 of 4
nonbankruptcy law; and

              d.     Granting any other relief that this Court deems equitable and just.

                                                   /s/ Mario J. Hanyon, Esquire
                                                   Mario J. Hanyon, Esq., Id. No.203993
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31340
                                                   Fax Number: 215-568-7616
October 11, 2018                                   Email: mario.hanyon@phelanhallinan.com
